 UNITED STATES DISTRICT COURT                                       EASTERN DISTRICT OF TEXAS


JUSTIN MICHAEL HOPSON,                                 §
                                                       §
                 Plaintiff,                            §
                                                       §
versus                                                 §    CIVIL ACTION NO. 1:18-CV-400
                                                       §
JOE WALKER                                             §
                                                       §
                 Defendant.                            §

                              MEMORANDUM OPINION AND ORDER

         Plaintiff, Justin Michael Hopson, an inmate currently confined at the James V. Allred Unit

with the Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro

se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendant Joe Walker.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the complaint be dismissed for failure to state a claim and as

frivolous.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.1




1
         Plaintiff received a copy of the Report and Recommendation on April 8, 2019 (docket entry no. 15).
                                           ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

        . with the recommendations of the Magistrate Judge.
accordance
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.

       SIGNED at Plano, Texas, this 13th day of May, 2019.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                               2
